DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 03/27/2020.
Claims 1-23 are currently pending and have been examined. 
This action is made NON-FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9-11, 15-18, 21, and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over patent application publication Retterath US 20170257617 A1 in view of patent application publication Sivan US 20190182415 A1. From here on, the prior art will be referred to as Retterath and Sivan.

Regarding claim 1, Retterath teaches the following:
A guidance system for autonomous vehicles comprising: A plurality of light sources
"All emitters 30 may generate the same frequencies as each other or separate emitters 30 may generate different bands of a desired spectral output of a device 10." [¶0045]
each emitting a light signal with an angular dependent intensity profile
"Image analysis software identifies a point P0 on the surface of an object 362 that will be analyzed for possible use in identifying the object using angular intensity profile analysis." [¶0134]
A light detector, configured to detect the plurality of light signals emitted from each one of the light sources
"The lens 20 comprises one or more transparent optical elements that guide and focus light from the field of view (FOV) onto a detector array. Bandpass filters are typically included as part of the lens 20 assembly to filter out unwanted frequency components. For example, a 4D camera 10 that utilizes 905 nm lasers for emitters may include a narrow bandpass filter at 905 nm in order to exclude visible spectrum and other IR frequencies from energizing the detector elements. Emitters 30 provide incident light that is distributed over an area that includes the FOV of the detector array and associated lens 10. Light originating from emitters 30 is “active” light in that it can be distinguished from “passive” ambient light. Individual emitters 30 may be lensed to properly distribute light throughout the FOV." [¶0045]
The citations teach that emitters produce light in certain wavelengths and the detectors can pick up any light. Bandpass filters can be applied to include the desired different wavelengths and therefore detect the plurality of lights.
Processing logic configured to receive a plurality of detected light signals generated by the light detector
"In some embodiments, a photodetector element utilizes a photodiode coupled to a photodetector integration element whereby the current from the photodiode produces a charge that is collected or integrated during the gating cycle of the photodetector. The photodetector integration stage is emptied by rapidly transferring the integrated charge to the next processing element in the system, thus allowing the photodetector stage to begin the integration for the subsequent photodetector integration cycle." [¶0014]
the processing logic configured to: Receive the detected light signals detected by the light detector while the emitted light signals are incident on the light detector
"In embodiments, a photodetector array of a four dimensional (4D) camera captures reflected light" [¶0012]
"In some embodiments, a photodetector element utilizes a photodiode coupled to a photodetector integration element whereby the current from the photodiode produces a charge that is collected or integrated during the gating cycle of the photodetector. The photodetector integration stage is emptied by rapidly transferring the integrated charge to the next processing element in the system, thus allowing the photodetector stage to begin the integration for the subsequent photodetector integration cycle." [¶0014]
The first citation teaches the light incident (i.e. captures the light) while the second one teaches that the processing logic is configured to receive. More specifically, it discusses a current produced, which is inherent and understood to be a function of light currently striking the detector. In order for a charge to be transferred to the logic (i.e. processing element), the current must be present, so the light is incident.
Distinguish each one of the detected light signals detected by the light detector
"In some embodiments, the light energy is emitted and received as common laser wavelengths of 650 nm, 905 nm or 1550 nm. In some embodiments the light energy can be in the wavelength ranges of ultraviolet (UV)—100-400 nm, visible—400-700 nm, near infrared (NIR)—700-1400 nm, infrared (IR)—1400-8000 nm, long-wavelength IR (LWIR)—8 um-15 um, far IR (FIR)—15 um-1000 um, or terahertz—0.1 mm-1 mm." [¶0021]
The wavelength of a light emitter is one of the possible distinguishing factors and this citation teaches that the different wavelengths can be emitted and received. Also see paragraphs 0054 and 0113.
Use the distinguished detected light signals to encounter the orientation of the light detector relative to the light sources
"The object 344 has a surface that is differentiable from other objects such that the same point on the surface of the object 344 can be identified and analyzed in images obtained from different locations and orientations relative to the object 344." [¶0133]
The images are the detected light signals and from these the orientation of the sensor or camera is determined.
Generate a control signal from the distinguished detected light signals
"Alternately, or in addition, the obstruction-free image 422 is delivered to the vehicle control system for autonomous or semi-autonomous driving systems. An indicator 424 on the side mirror indicates the presence of objects within a certain space, thus assisting the vehicle 400 operator in maneuvers like lane changes." [¶0162]
The control signal in this case is the indicator, which is just the physical representation that the system is aware that an object is present.
Use the control signal to provide navigation guidance to the autonomous vehicle
"Alternately, or in addition, the obstruction-free image 422 is delivered to the vehicle control system for autonomous or semi-autonomous driving systems. An indicator 424 on the side mirror indicates the presence of objects within a certain space, thus assisting the vehicle 400 operator in maneuvers like lane changes." [¶0162]
Providing assistance in maneuvers is a form of navigation guidance because a system may instruct the driver or vehicle to change lanes to prepare for a turn. To further enforce the point, the citation uses open language and maneuvers are not limited to just lane changes, and could be any action in changing the vehicle behavior.
Retterath fails to teach the following limitation.
However, Sivan teaches:
Compare the distinguished detected light signals
"Multiple light emitters may be used, and the illumination may be steady, blinking or flashing. Further, a single-state visual indicator may be used to provide multiple indications, such as by using different colors (of the same visual indicator), different intensity levels, variable duty-cycle and so forth. Further, the visual signaling may be associated with a parameter, feature, or function. Such conceptual relationships may include, for example, the light emitters' brightness, appearance, location, type, color and steadiness that are influenced by the estimated value." [¶0442]
The system taught in the art can recognize distinguishing factors of a light source to identify each one. Features such as intensity and color are used to identify which source is which. This is comparison in its broadest reasonable interpretation because of the following example. Light sources x, y, and z are high intensity and sources a, b, and c are low intensity. The receiver may gather intensity of x and a, compare to see which one is higher/lower, identify the respective sources, and gather orientation from this information.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the guidance system of Retterath with the comparing of distinguished light signals, as taught in Sivan, to achieve a process that uses data corresponding to the received electromagnetic radiation to determine position and/or orientation of the object (Sivan, ¶0302). Therefore, one of ordinary skill in the art would know to combine the teachings of Retterath and Sivan to obtain the obvious invention specified in claim 1.

Regarding claim 2, the combination of Retterath in view of Sivan, as shown above, discloses all the limitations of claim 1.
Retterath further teaches:
wherein each emitted light signal is unique
"In some embodiments, the light energy is emitted and received as common laser wavelengths of 650 nm, 905 nm or 1550 nm. In some embodiments the light energy can be in the wavelength ranges of ultraviolet (UV)—100-400 nm, visible—400-700 nm, near infrared (NIR)—700-1400 nm, infrared (IR)—1400-8000 nm, long-wavelength IR (LWIR)—8 um-15 um, far IR (FIR)—15 um-1000 um, or terahertz—0.1 mm-1 mm." [¶0021]
The uniqueness taught by the prior art is the light sources possibly emitting different wavelengths.

Regarding claim 3, the combination of Retterath in view of Sivan, as shown above, discloses all the limitations of claim 1.
Retterath further teaches:
wherein each light source is one or a plurality from the following list: I. An LED II. An array of LEDs III. A laser source IV. A flash lamp V. An incandescent light bulb
"In some embodiments, the light energy is emitted and received as common laser wavelengths of 650 nm, 905 nm or 1550 nm. In some embodiments the light energy can be in the wavelength ranges of ultraviolet (UV)—100-400 nm, visible—400-700 nm, near infrared (NIR)—700-1400 nm, infrared (IR)—1400-8000 nm, long-wavelength IR (LWIR)—8 um-15 um, far IR (FIR)—15 um-1000 um, or terahertz—0.1 mm-1 mm." [¶0021]
Also see [¶0018] for other sources on the list.

Regarding claim 4, the combination of Retterath in view of Sivan, as shown above, discloses all the limitations of claim 1.
Retterath further teaches:
wherein the angular dependent intensity profile of the light sources can be achieved by shaping the emitted light with one or a combination of items from the following list: I. Lenses II. Diffractive optical elements Ill. Multimode optical fibers IV. Fiber optic faceplates V. Optical waveguides VI. Optical diffusers
"Light originating from emitters 30 is “active” light in that it can be distinguished from “passive” ambient light. Individual emitters 30 may be lensed to properly distribute light throughout the FOV." [¶0045]
A lens 52 or other optics determines a field of view 56 of a detector array 50. The edges of a detector array 50 field of view 56 are defined by angular extents from the normal vector of the device. This same normal vector will serve as a reference vector for subsequent angular measurements for detected objects. [¶0046]
Also see [¶0047] if needed.

Regarding claim 5, the combination of Retterath in view of Sivan, as shown above, discloses all the limitations of claim 1.
Retterath further teaches:
wherein the light signal emitted from each light source is one or a combination from the following list: I. An amplitude modulated sinusoidal carrier signal II. CDMA codes III. A data stream IV. An encrypted data stream  V. An amplitude modulated signal of any other periodic waveform VI. A spread spectrum signal
"Time-of-flight (TOF) systems utilize light sources, such as lasers, that are pulsed or modulated so they provide pulses of light for illuminating scenes in conjunction with an imaging system for measuring the amplitude and timing of the light reflected from the objects in the scene." [¶0004]
Also see [¶0009] if needed.

Regarding claim 7, the combination of Retterath in view of Sivan, as shown above, discloses all the limitations of claim 1.
Retterath further teaches:
wherein the light detector is one or a combination of items from the following list: I. A photodiode  II. An avalanche photodiode  III. A photomultiplier tube  IV. A photodetector V. A multi-pixel image sensor
"In some embodiments, a photodetector element utilizes a photodiode coupled to a photodetector integration element whereby the current from the photodiode produces a charge that is collected or integrated during the gating cycle of the photodetector." [¶0014]

Regarding claim 9, the combination of Retterath in view of Sivan, as shown above, discloses all the limitations of claim 1.
Retterath further teaches:
wherein the autonomous vehicles are any or a combination of items from the following list: I. Aerial vehicles II. Maritime vehicles III. Ground vehicles IV. Space vehicles V. Submarines
"For ground-based vehicle-mounted and low-altitude aircraft-mounted applications the 4D imaging cycle time should be no longer than 50 microseconds." [¶0087]

Regarding claim 10, the combination of Retterath in view of Sivan, as shown above, discloses all the limitations of claim 1.
Retterath further teaches:
wherein the light sources are mounted in any of the items from the following list: I. Aground station II. A terrestrial vehicle III. A maritime vessel IV. An aerial vehicle
"FIG. 16 depicts an embodiment wherein the vehicle headlamps 282, 284 perform the illumination function for the camera 280. Emitter (headlamp) 282, 284 and detector control can reside in the headlamp control circuitry, in the camera 280, in the electronic control module (ECM), or in another on-board location that can ensure controllable timing between emitter events and detector events." [¶0131]
"In order to protect the device it may be mounted inside a passenger vehicle affixed to the windshield behind the rear-view mirror. Since the device is facing in front of a vehicle, emitted light and reflected light will pass through the windshield on its way to and from external objects." [¶0051]

Regarding claim 11, the combination of Retterath in view of Sivan, as shown above, discloses all the limitations of claim 1.
Retterath further teaches:
wherein the light detector and processing logic are mounted in an autonomous vehicle
"In order to protect the device it may be mounted inside a passenger vehicle affixed to the windshield behind the rear-view mirror. Since the device is facing in front of a vehicle, emitted light and reflected light will pass through the windshield on its way to and from external objects." [¶0051]
"A controller 82 can be a single CPU element or can be a collection of microcontrollers and/or graphics processing units (GPUs) that carry out the various control functions for the device 70." [¶0055]
" Having established the normal vector, the processing algorithm will utilize scene geometry to compute θ.sub.R(n), the relative angle...." [¶0134]
The first citation teaches that the whole device may be mounted in/on a car. The second citation shows that a processing unit is a part of an embodiment. Finally, the last point further exhibits a processing algorithm exists and is performed.

Regarding claim 15, the combination of Retterath in view of Sivan, as shown above, discloses all the limitations of claim 1.
Retterath fails to teach the following limitation.
However, Sivan teaches:
further comprising: An inertial measurement unit (IMU) configured to increase the orientation accuracy of the autonomous vehicle relative to the light sources
"An Inertial Measurement Unit (IMU) further measures and reports a body's specific force, angular rate, and sometimes the magnetic field surrounding the body, using a combination of accelerometers and gyroscopes, sometimes also magnetometers. IMUS are typically used to maneuver aircraft, including unmanned aerial vehicles (UAVs), among many others, and spacecraft, including satellites and landers. The IMU is the main component of inertial navigation systems used in aircraft, spacecraft, watercraft, drones, UAV and guided missiles among others. In this capacity, the data collected from the IMU's sensors allows a computer to track a craft's position, using a method known as dead reckoning." [¶0202]
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the guidance system taught by the combination of references, as shown above, with the inertial measuring unit (IMU), as taught in Sivan, to measure and report a body's specific force to improve maneuvering (Sivan, ¶0202). Therefore, one of ordinary skill in the art would know to combine the teachings of Retterath and Sivan to obtain the obvious invention specified in claim 15.

Regarding claim 16, the combination of Retterath in view of Sivan, as shown above, discloses all the limitations of claim 1.
Retterath fails to teach the following limitation.
However, Sivan teaches:
wherein the control signal provides one or a combination of items from the following list: I. Pitch angle control II. Roll angle control III. Yaw angle control IV. Lateral position control V. Vertical position control VI. Axial position control
"IMUS are typically used to maneuver aircraft, including unmanned aerial vehicles (UAVs), among many others, and spacecraft, including satellites and landers." [¶0202]
"Generally, there is at least one sensor for each of the three axes: pitch (nose up and down), yaw (nose left and right) and roll (clockwise or counter-clockwise from the cockpit)." [¶0203]
"The system described herein may be used to control, monitor or otherwise be part of, or communicate with, the vehicle motion system. Similarly, the system described herein may be used to control, monitor or otherwise be part of, or communicate with, the vehicle steering system." [¶0223]
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the guidance system taught by the combination of references, as shown above, with the signal providing control as taught in Sivan, to maneuver aircraft, including unmanned aerial vehicles (UAVs), among many others, and spacecraft, including satellites and landers (Sivan, ¶0202). Therefore, one of ordinary skill in the art would know to combine the teachings of Retterath and Sivan to obtain the obvious invention specified in claim 16.

Regarding claim 17, Retterath teaches the following:
A method for providing guidance to autonomous vehicles comprising: Emitting light signals from a plurality of light sources
"Method and Apparatus…" [Title]
"All emitters 30 may generate the same frequencies as each other or separate emitters 30 may generate different bands of a desired spectral output of a device 10." [¶0045]
wherein each light source emits a light signal with an angular dependent intensity profile
"Image analysis software identifies a point P0 on the surface of an object 362 that will be analyzed for possible use in identifying the object using angular intensity profile analysis." [¶0134]
Detecting the plurality of emitted light signals with a light detector
"The lens 20 comprises one or more transparent optical elements that guide and focus light from the field of view (FOV) onto a detector array. Bandpass filters are typically included as part of the lens 20 assembly to filter out unwanted frequency components. For example, a 4D camera 10 that utilizes 905 nm lasers for emitters may include a narrow bandpass filter at 905 nm in order to exclude visible spectrum and other IR frequencies from energizing the detector elements. Emitters 30 provide incident light that is distributed over an area that includes the FOV of the detector array and associated lens 10. Light originating from emitters 30 is “active” light in that it can be distinguished from “passive” ambient light. Individual emitters 30 may be lensed to properly distribute light throughout the FOV." [¶0045]
The citations teach that emitters produce light in certain wavelengths and the detectors can pick up any light. Bandpass filters can be applied to include the desired different wavelengths and therefore detect the plurality of lights.
Processing the plurality of light signals detected by the light detector to distinguish each one of the detected light signals
"In some embodiments, the light energy is emitted and received as common laser wavelengths of 650 nm, 905 nm or 1550 nm. In some embodiments the light energy can be in the wavelength ranges of ultraviolet (UV)—100-400 nm, visible—400-700 nm, near infrared (NIR)—700-1400 nm, infrared (IR)—1400-8000 nm, long-wavelength IR (LWIR)—8 um-15 um, far IR (FIR)—15 um-1000 um, or terahertz—0.1 mm-1 mm." [¶0021]
The wavelength of a light emitter is one of the possible  distinguishing factors and this citation teaches that the different wavelengths can be emitted and received. 
Also see [¶0054] and [¶0113] if needed.
Use the distinguished detected light signals to encounter the orientation of the light detector relative to the light sources
"The object 344 has a surface that is differentiable from other objects such that the same point on the surface of the object 344 can be identified and analyzed in images obtained from different locations and orientations relative to the object 344." [¶0133]
The images are the detected light signals and from these the orientation of the sensor or camera is determined.
Generate a control signal from the distinguished detected light signals
"Alternately, or in addition, the obstruction-free image 422 is delivered to the vehicle control system for autonomous or semi-autonomous driving systems. An indicator 424 on the side mirror indicates the presence of objects within a certain space, thus assisting the vehicle 400 operator in maneuvers like lane changes." [¶0162]
The control signal in this case is the indicator, which is just the physical representation that the system is aware that an object is present.
Use the control signal to provide navigation guidance to the autonomous vehicle
"Alternately, or in addition, the obstruction-free image 422 is delivered to the vehicle control system for autonomous or semi-autonomous driving systems. An indicator 424 on the side mirror indicates the presence of objects within a certain space, thus assisting the vehicle 400 operator in maneuvers like lane changes." [¶0162]
Providing assistance in maneuvers is a form of navigation guidance because a system may instruct the driver or vehicle to change lanes to prepare for a turn. To further enforce the point, the citation uses open language and maneuvers are not limited to just lane changes, and could be any action in changing the vehicle behavior.
Retterath fails to teach the following limitation.
However, Sivan teaches:
Compare the distinguished detected light signals
"Multiple light emitters may be used, and the illumination may be steady, blinking or flashing. Further, a single-state visual indicator may be used to provide multiple indications, such as by using different colors (of the same visual indicator), different intensity levels, variable duty-cycle and so forth. Further, the visual signaling may be associated with a parameter, feature, or function. Such conceptual relationships may include, for example, the light emitters' brightness, appearance, location, type, color and steadiness that are influenced by the estimated value." [¶0442]
The system taught in the art can recognize distinguishing factors of a light source to identify each one. Features such as intensity and color are used to identify which source is which. This is comparison in its broadest reasonable interpretation because of the following example. Light sources x, y, and z are high intensity and sources a, b, and c are low intensity. The receiver may gather intensity of x and a, compare to see which one is higher/lower, identify the respective sources, and gather orientation from this information.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the guidance method of Retterath with the comparing of distinguished light signals, as taught in Sivan, to achieve a process that uses data corresponding to the received electromagnetic radiation to determine position and/or orientation of the object (Sivan, ¶0302). Therefore, one of ordinary skill in the art would know to combine the teachings of Retterath and Sivan to obtain the obvious invention specified in claim 17.

Regarding claim 18, the combination of Retterath in view of Sivan, as shown above, discloses all the limitations of claim 17.
Retterath further teaches:
wherein the light signal emitted from each light source is one or a combination from the following list: I. An amplitude modulated sinusoidal carrier signal II. CDMA codes III. A data stream IV. An encrypted data stream  V. An amplitude modulated signal of any other periodic waveform VI. A spread spectrum signal
"Time-of-flight (TOF) systems utilize light sources, such as lasers, that are pulsed or modulated so they provide pulses of light for illuminating scenes in conjunction with an imaging system for measuring the amplitude and timing of the light reflected from the objects in the scene." [¶0004]
Also see [¶0009] if needed.

Regarding claim 21, the combination of Retterath in view of Sivan, as shown above, discloses all the limitations of claim 17.
Retterath further teaches:
wherein the autonomous vehicles are any or a combination of items from the following list: I. Aerial vehicles II. Maritime vehicles III. Ground vehicles IV. Space vehicles V. Submarines
"For ground-based vehicle-mounted and low-altitude aircraft-mounted applications the 4D imaging cycle time should be no longer than 50 microseconds." [¶0087]

Regarding claim 23, the combination of Retterath in view of Sivan, as shown above, discloses all the limitations of claim 17.
Retterath fails to teach the following limitation.
However, Sivan teaches:
wherein the control signal provides one or a combination of items from the following list: I. Pitch angle control II. Roll angle control III. Yaw angle control IV. Lateral position control V. Vertical position control VI. Axial position control
"IMUS are typically used to maneuver aircraft, including unmanned aerial vehicles (UAVs), among many others, and spacecraft, including satellites and landers." [¶0202]
"Generally, there is at least one sensor for each of the three axes: pitch (nose up and down), yaw (nose left and right) and roll (clockwise or counter-clockwise from the cockpit)." [¶0203]
"The system described herein may be used to control, monitor or otherwise be part of, or communicate with, the vehicle motion system. Similarly, the system described herein may be used to control, monitor or otherwise be part of, or communicate with, the vehicle steering system." [¶0223]
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the guidance method taught by the combination of references, as shown above, with the signal providing control as taught in Sivan, to maneuver aircraft, including unmanned aerial vehicles (UAVs), among many others, and spacecraft, including satellites and landers (Sivan, ¶0202). Therefore, one of ordinary skill in the art would know to combine the teachings of Retterath and Sivan to obtain the obvious invention specified in claim 23.



Claims 6 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over patent application publication Retterath US 20170257617 A1, in view of patent application publication Sivan US 20190182415 A1, and in further view of patent application publication Engelen et. al. US 20160227634 A1. From here on, the prior art will be referred to as Retterath, Sivan, and Engelen.

Regarding claim 6, the combination of Retterath in view of Sivan, as shown above, discloses all the limitations of claim 1.
The combination of Retterath in view of Sivan fails to teach the following limitation.
However, Engelen teaches:
wherein the detected light signals are distinguished based on one or a combination of items from the following list: I. Demodulation II. Decryption III. CDMA decoding IV polarization V. wavelength division multiplexing
"For example, there may be multiple sensors which can be mounted at different locations on autonomous vehicle 100, including in a particular pattern to maximize detection and analysis of incoming light. In some embodiments, the coded light is analyzed by a PWM demodulator to determine or otherwise characterize the identifier encoded within the light emitted by a light source." [¶0069]
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the guidance system taught by the combination of references, as shown above, with the type of signal processing as taught in Engelen, to allow an autonomous vehicle with one or more light receivers navigate throughout the lighting system (Engelen, ¶0007). Therefore, one of ordinary skill in the art would know to combine the teachings of Retterath, Sivan, and Engelen to obtain the obvious invention specified in claim 6.

Regarding claim 19, the combination of Retterath in view of Sivan, as shown above, discloses all the limitations of claim 17.
The combination of Retterath in view of Sivan fails to teach the following limitation.
However, Engelen teaches:
wherein the detected light signals are distinguished based on one or a combination of items from the following list: I. Demodulation II. Decryption III. CDMA decoding IV polarization V. wavelength division multiplexing
"For example, there may be multiple sensors which can be mounted at different locations on autonomous vehicle 100, including in a particular pattern to maximize detection and analysis of incoming light. In some embodiments, the coded light is analyzed by a PWM demodulator to determine or otherwise characterize the identifier encoded within the light emitted by a light source." [¶0069]
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the guidance method taught by the combination of references, as shown above, with the type of signal processing as taught in Engelen, to allow an autonomous vehicle with one or more light receivers navigate throughout the lighting system (Engelen, ¶0007). Therefore, one of ordinary skill in the art would know to combine the teachings of Retterath, Sivan, and Engelen to obtain the obvious invention specified in claim 19.


Claims 8, 14, 20, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over patent application publication Retterath US 20170257617 A1, in view of patent application publication Sivan US 20190182415 A1, and in further view of patent application publication Byers et. al. US 20160244187 A1. From here on, the prior art will be referred to as Retterath, Sivan, and Byers.

Regarding claim 8, the combination of Retterath in view of Sivan, as shown above, discloses all the limitations of claim 1.
The combination of Retterath in view of Sivan fails to teach the following limitation.
However, Byers teaches:
wherein the navigation guidance is used in one or a combination of maneuvers from the following list: I. takeoff II. Landing III. Approaching IV. Cruising V. Transition from satellite-based navigation to light-based navigation or vice versa, or both VI. Augmentation of a satellite-based navigation VII. Guidance of a swarm of autonomous vehicles
"Base 220 may also include a set of one or more beacon lights 234 that UAV 102 may use to adjust its alignment and orientation during a landing." [¶0033]
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the guidance system taught by the combination of references, as shown above, with the navigational maneuvers as taught in Byers, to assist a UAV in identifying the specific spot on which it is to land (Byers, ¶0033). Therefore, one of ordinary skill in the art would know to combine the teachings of Retterath, Sivan, and Byers to obtain the obvious invention specified in claim 8.

Regarding claim 14, the combination of Retterath in view of Sivan, as shown above, discloses all the limitations of claim 1.
The combination of Retterath in view of Sivan fails to teach the following limitation.
However, Byers teaches:
further comprising: A steering mechanism to reconfigure the orientation of the light sources to provide a different guidance path
"Base 220 may also include a set of one or more beacon lights 234 that UAV 102 may use to adjust its alignment and orientation during a landing." [¶0033]
"Then, at step 516, the sensors of the landing perch may be used to measure the resulting lift force exerted when the UAV spins its rotors." [¶0088]
The art first teaches that the vehicle may use the light (beacons) to align itself, thus providing a different path. It is well known in the art how drones may fly, but for redundancy, it goes on to teach that the steering mechanism for the drone are the rotors.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the guidance system taught by the combination of references, as shown above, with the steering mechanism to make a different navigation route as taught in Byers, to result in an apparatus that can command the UAV to spin its rotors as it would to perform some in-air maneuver (Byers, ¶0033). Therefore, one of ordinary skill in the art would know to combine the teachings of Retterath, Sivan, and Byers to obtain the obvious invention specified in claim 14.

Regarding claim 20, the combination of Retterath in view of Sivan, as shown above, discloses all the limitations of claim 17.
The combination of Retterath in view of Sivan fails to teach the following limitation.
However, Byers teaches:
wherein the navigation guidance is used in one or a combination of maneuvers from the following list: I. takeoff II. Landing III. Approaching IV. Cruising V. Transition from satellite-based navigation to light-based navigation or vice versa, or both VI. Augmentation of a satellite-based navigation VII. Guidance of a swarm of autonomous vehicles
"Base 220 may also include a set of one or more beacon lights 234 that UAV 102 may use to adjust its alignment and orientation during a landing." [¶0033]
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the guidance method taught by the combination of references, as shown above, with the navigational maneuvers as taught in Byers, to assist a UAV in identifying the specific spot on which it is to land (Byers, ¶0033). Therefore, one of ordinary skill in the art would know to combine the teachings of Retterath, Sivan, and Byers to obtain the obvious invention specified in claim 20.

Regarding claim 22, the combination of Retterath in view of Sivan, as shown above, discloses all the limitations of claim 17.
The combination of Retterath in view of Sivan fails to teach the following limitation.
However, Byers teaches:
further comprising: A steering mechanism to reconfigure the orientation of the light sources to provide a different guidance path
"Base 220 may also include a set of one or more beacon lights 234 that UAV 102 may use to adjust its alignment and orientation during a landing." [¶0033]
"Then, at step 516, the sensors of the landing perch may be used to measure the resulting lift force exerted when the UAV spins its rotors." [¶0088]
The art first teaches that the vehicle may use the light (beacons) to align itself, thus providing a different path. It is well known in the art how drones may fly, but for redundancy, it goes on to teach that the steering mechanism for the drone are the rotors.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the guidance system taught by the combination of references, as shown above, with the steering mechanism to make a different navigation route as taught in Byers, to result in an apparatus that can command the UAV to spin its rotors as it would to perform some in-air maneuver (Byers, ¶0033). Therefore, one of ordinary skill in the art would know to combine the teachings of Retterath, Sivan, and Byers to obtain the obvious invention specified in claim 22.

Claims 12 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over patent application publication Retterath US 20170257617 A1, in view of patent application publication Sivan US 20190182415 A1, and in further view of patent publication Rizkin US 6028535 A. From here on, the prior art will be referred to as Retterath, Sivan, and Rizkin.

Regarding claim 12, the combination of Retterath in view of Sivan, as shown above, discloses all the limitations of claim 1.
The combination of Retterath in view of Sivan fails to teach the following limitation.
However, Rizkin teaches:
wherein a pair of light sources define a plane in space in which the power of the light signals emitted by the two light sources is equal
"emitting from near said runway threshold a first color of light substantially in a first vertically orientated distribution of light on one side of and adjacent to said extended centerline; emitting from near said runway threshold said first color of light substantially in a second vertically orientated distribution of light on the other side of and adjacent to said extended centerline; said first vertically orientated distribution of light and said second vertically orientated distribution of light overlapping each other so as to define a first vertically orientated envelope centered on said extended centerline and in which both said first and said second vertically orientated distributions of light are visible to said aircraft on said extended centerline." (Col. 3 lines 29-41)
"Further, the first horizontally orientated distribution of light 310 may overlap with the second horizontally orientated distribution of light 320 to define a first horizontally orientated envelope 330 by a fraction of a degree to several degrees, or more, which preferably is centered on the nominal glide path." (Col. 5 lines 25-30)
Figure 3
The source teaches two light sources that are used in a landing guidance system. The two sources of light are off put so that part of them are overlapping and part are not. The reference continues to teach that there is a centerline between these two light sources. Because the light sources are equal distance from the nominal glide path, it is known that the power experienced from each light by the vehicle is the same (symmetry).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the guidance system taught by the combination of references, as shown above, with the light sources creating a plane of equal power as taught in Rizkin, to result in an apparatus that provides the pilot with a higher concentration of visual information to insure faster decision making and an easier, more accurate and safe approach to landing (Rizkin, Abstract). Therefore, one of ordinary skill in the art would know to combine the teachings of Retterath, Sivan, and Byers to obtain the obvious invention specified in claim 12.

Regarding claim 13, the combination of Retterath, in view of Sivan, in further view of Rizkin, as shown above, discloses all the limitations of claim 12.
Rizkin further teaches:
wherein the plane in space provides orientation to the autonomous vehicle relative to the light sources
"The pilot of an approaching aircraft which is on the nominal glide path 425 will perceive light from both beams 430 and 440 which are generated by both sets of luminaires 51 and 52 and which overlap to form envelope 330 centered on the nominal glide path 425 as shown in FIG. 3." (Col. 6 lines 4-9)
"Referring now to just FIGS. 8A and 8B, the pilot of the approaching aircraft which is high and left will perceive light (green) from only the left set 810 of luminaires on the left side of the threshold bar 809. This light may have a distribution corresponding to distribution of light 701 in FIG. 7. Further, the pilot of such an aircraft will perceive light (amber) from only the set of luminaires 812 on the plurality of lighting towers 820 that emit light above and adjacent the nominal glide path. The pilot of the approaching aircraft who sees this knows that he is above the nominal glide path and left of the extended centerline." (Col. 7 lines 28-38)
Figure 8
The overlap of the three-dimensional light sources creates a two-dimensional plane that the art calls the nominal glide path. For this invention, the airplane is to orientate itself to travel along this plane, done using the light sources, so that it may land.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the guidance system taught by the combination of references, as shown above, with the orientating of the vehicle relative to the centerline plane as taught in Rizkin, to result in an apparatus that provides the pilot with a higher concentration of visual information to insure faster decision making and an easier, more accurate and safe approach to landing (Rizkin, Abstract). Therefore, one of ordinary skill in the art would know to combine the teachings of Retterath, Sivan, and Byers to obtain the obvious invention specified in claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US 20180007343 A1 – Optical Detector – Send et. al.
The invention relates to an optical detector, a detector system and a method of optical detection, specifically for determining a position of at least one object.
US 7755743 B2 – Spatial Information Detecting Apparatus – Kumahara et. al.
The present invention relates to a spatial information detection apparatus that uses intensity-modulated light for detecting spatial information such as a distance to an object located in a target space and reflectivity of the object based on a relationship between the intensity-modulated light directed to the target space and the intensity-modulated light reflected from the object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILLON ERIC KOLSTAD whose telephone number is (571)272-4553. The examiner can normally be reached M-F 8:30am - 5:30pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.E.K./
Patent Examiner, Art Unit 3662
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662